*376Decision.—Judgment affirmed unanimously.
Note.—Gardiner, J., delivered the opinion of the court, in which Bronson, J., concurred, by stating the conclusions at which he arrived.'
Held, that the defendant may be rightfully punished. He had violated a law to which he owed obedience, for it was written' upon his own conscience, and obligatory everywhere. To that law the statute of this state has affixed a penalty, to be enforced in her own tribunals for the protection of her own citizens.
The immunity he enjoyed at home from arrest and punishment was not due to him as a criminal, or as a citizen of Ohio, but because he had injured no one whom that state was bound to protect, and because the inviolability of its territory was an essential to its sovereignty and independence. The prisoner knew that, through his agent, he was defrauding those who were entitled to the protection of our laws, and he cannot be permitted to say that he did not know that it was unlawful to cheat in New-York as well as in Ohio. (Per Gardiner, J.)
Also held, that it was not a matter of any importance whether the defendant owed allegiance to this state or not. But two cases where the question of allegiance can have anything to do with a criminal prosecution: 1st, Treason; 2d, Where the government proposes to punish offences committed by its own citizens beyond the territorial limits of the state. When the offenee, not being treason, is committed within this state, the question of allegiance nothing to do with the matter. ,
Jurisdiction of the offence, or subject matter, and jurisdiction to try the offender, are very different things. The first exists whenever the offence was committed within this state; and the second, when the offender is brought into court, and not before. And this is so whether he be a citizen or not. (Per Bronson, J.)
Reported 1 Comstock, 173.